Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23, 30-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,945,998. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘998 claims a method of treating lung fibrosis comprising administering the compound herein.
Claim Rejections 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 32-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites “X6 is N or CRc” , but does not define the Rc. The claims are indefinite as to what Rc encompassed thereby. 
Claim 32 is self-dependent. The claim I indefinite as it is not clear what “The method” recited in the claim referred to.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 31 recite compounds, such as 
    PNG
    media_image1.png
    132
    198
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    100
    213
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    84
    202
    media_image3.png
    Greyscale
, etc. Note, claim 31 depend on claim 23, which the five membered ring as thiophen, not encompass other five-membered heteroring.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections 35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  23 and 30-37 are rejected under 35 U.S.C. 103 as being unpatentable over Markowitz et al. (WO 2013/158649 A1, IDS) in view of Julkunen et al (“inflammatory response to influenza A virus infection,” Vaccine, 2001, Vol. 19, pp S32-S37), and Jolly et al. (“ Influenza promotes Collagen deposition via αvβ6 integrin-mediated transforming Growth factor βactivation,” J. Biological Chemistry, 2014, Vol. 289, pp 35246-35263). 
Markowitz et al. teach compounds as 15-PGDH inhibitor, particularly, SW033291, which fall within the claimed genus. See, particularly, pages 33-41. Markowitz teach that the 15-PGDH inhibitor increase level of PGE2. See, particularly, paragraphs [00222], Figures 10A-C, 16A-C, 17 and 18A-B. Those inhibitors may have the enzyme inhibitory activity of an IC50 less than 1 µM. See, claims 4-5. Markowitz et al. further teach pharmaceutical composition comprising the 15-PGDH inhibitor and method of using the same for lowering tissue prostaglandin levels, or for treating various neoplasia, or for reduce inflammation and/or pain. See, the claims, particularly, claims 60-67. Jolly et al. reveals that influenza infection 
Markowitz et al. do not teach expressly the treatment of a subject who is in need of decreasing or reducing collage  secretion and/or collagen deposition and/or collagen accumulation and/or collagen fiber accumulation in a lung.
However, Julkunen et al teach that influenza virus infection would led to inflammatory response in respiratory track, particularly, pneumonia. See, particularly, the abstract, page S32, the left column; page S33, Figure 3. 
Jolly et al. reveals that influenza infection induced αvβ6-dependent TGFβ activity in iHBECs and increased epithelial cell death and collagen deposition in vivo. See, the abstract. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to employ the 15-PGDH inhibitors herein for treatment of inflammation of influenza infection.
A person of ordinary skill in the art would have been motivated to employ the 15-PGDH inhibitors herein for treatment of inflammation of influenza infection because the PGDH inhibitors have been particularly known for treatment of inflammation. Note, patients with influenza infection would meet the limitation of who is in need of decreasing or reducing collage  secretion and/or collagen deposition and/or collagen accumulation and/or collagen fiber accumulation in a lung as influenza infection is known to lead pathogenic collagen deposition in the infected site, including lung. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627